Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piezanowski et al. (US Patent Application Publication no. 2017/0058378).
Regarding claim 7, Piezanowski teaches a method for the treatment of sludge containing iron (paragraphs 2, 23), the method comprising: leaching the sludge containing iron by mixing the sludge containing iron with an acid and an oxidation agent so as to create an oxidized leachate (abstract; paragraphs 15, 35-38); and
precipitating the iron by mixing the oxidized leachate with a neutralizing agent so
as to create a mixture composed of a solid part including precipitated iron and a liquid part (paragraph 61 – precipitation after leaching step a is desired to recover most of the iron amount), the neutralizing agent including at least 30% in weight of dust/BOF dusts (see compositions on table of page 2) recovered from a bag filter treatment of steelmaking (paragraphs 3; 23; 73-79 – BOF slag is a steel making plant composed of between 40-60% CaO; claim 32).
Regarding claim 8, the neutralizing agent of Piezanowski further includes lime less than 65% in weight of lime (paragraphs 73-79).
Regarding claim 9, the method of Piezanowski further comprises, after the precipitation of the iron, separating the mixture so as to recover separately the solid part including the
precipitated iron and the liquid part (paragraphs 23; 81-82), the solid part further including carbon (paragraphs 14-15; 23).
Regarding claims 10-11, the solid part of Piezanowski includes at least 8% in weight of iron (from 0.9 to 60 wt%; paragraph 88), at least 15% in weight of carbon (from 0 to 70wt%, paragraph 89), less than 0.4%, i.e. 0.3 in weight of zinc (paragraph 90) and less than 0.1% in weight of lead (paragraph 91).
	Regarding claims 12-14, the dust of Piezanowski includes less than 0.1%w of zinc (0.01 wt %, paragraph 30), less than 1%w of lead (paragraph 31, starting from 0.01 wt%); between 0.5% w and 2.5%w of silica SiO2, (0.2 to 5wt%; see table on page 2); between 2 and 5% of potassium (between 0.1 to 5.7% of sodium and potassium), between 2%w and 5%w of chloride (paragraph 31), less than 2%w of Sulphur (0.20 to 0.70% S; table on page 2), at least 8%ow of iron (paragraph 28; table on page 2), at least 10% w of carbon (see table on page 2), at least 25%ow of calcium oxide (paragraphs 73-79; table on page 2) and between 1 and 3%w of magnesium oxide (0.7 to 16.6% of MgO; table on page 2), a balance being oxygen and unavoidable impurities (paragraphs 31-32; table on page 2).
	Regarding claims 15-22, the sludge containing iron of Piezanowski is blast furnace sludge (abstract; paragraphs 2, 23-24, 32).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/           Primary Examiner, Art Unit 1794